Electronically Filed
                                                                Supreme Court
                                                                SCAD-11-0000087
                                                                15-MAR-2011
                                                                08:35 AM
                             SCAD-11-0000087 


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                     vs.


                        NATHAN PACO, Respondent.



                           ORIGINAL PROCEEDING

                            (ODC 10-054-8888)


                            NOTICE AND ORDER

                   (By: Nakayama, J., for the court1

                                                    )


            Upon consideration of the Office of Disciplinary
Counsel’s petition for issuance of reciprocal discipline notice
to Respondent Nathan Paco, and the memorandum, affidavit, and
exhibits appended thereto, it appears:          (1) on May 21, 2010, the
Supreme Court of California disbarred Respondent Paco, required
him to make restitution recommended by the Hearing Department of
the State Bar Court of California, and required him to comply
with Rule 9.20 of the California Rules of Court; (2) Rule 2.15(b)
of the Rules of the Supreme Court of the State of Hawai'i (RSCH)
requires issuance of a notice that imposition of the same or
substantially equivalent discipline (disbarment with conditions
that respondent make restitution and comply with court rules)
will be imposed pursuant to RSCH Rule 2.15(c) in the State of


      1
        Considered by: Recktenwald, C.J., Nakayama, Duffy and McKenna, JJ. and

Intermediate Court of Appeals Chief Judge Nakamura, in place of Acoba, J.,

recused.

Hawai'i, unless Respondent Paco shows cause as to why such
discipline is unwarranted; and (3) Respondent Paco is not in the
State of Hawai'i.   Therefore,
          IT IS HEREBY ORDERED that the petition is granted, and
Respondent Paco shall, pursuant to RSCH Rule 2.15(b), inform this
court, within thirty (30) days after service of this notice, of
his claim(s) and the reasons therefor, as to why an equivalent or
substantially equivalent discipline in the State of Hawai'i is
unwarranted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 2.15(b),

that the Office of Disciplinary Counsel shall, in accordance with

the service requirements of RSCH Rule 2.11, serve upon Respondent

Paco a copy of this Notice and Order, and a copy of the

California Supreme Court’s disbarment order.       Service may be

effectuated by certified mail to the address shown on Respondent

Paco’s latest registration statement or any other last known

address, as provided by RSCH Rule 2.11(a).

          DATED:    Honolulu, Hawai'i, March 15, 2011.
                                 FOR THE COURT:

                                 /s/ Paula A. Nakayama 

                                 Associate Justice





                                  2